Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/16/2019.
Claims 1-33 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Priority
Applicant is required to update the status (PCT, CON, pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.   

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, receiving…, providing…, the information… to third party services satisfies the requirements of a process. 
The claim recites a method of (a) receiving…, information from a plurality of remote sites, each site including a respective network of switchable optical devices, controllers, and sensors, the information including user behavior data at one or more of the plurality of remote sites; and (b) providing at least a portion of the information to one or more third party services other than the remote sites. In other words, the claimed method simply describes the concept of receiving the information and providing to the third party services. The steps of, receiving the information and providing to the third party services merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has additional limitations to the abstract idea such as the processing device.  Having the processing device the limitations as a combination, the claim simply instructs the practitioner to implement the concept of the processing device for site monitoring system, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of using the processing device. The claim is not patent eligible.
Claims 2-16, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 17 is/are the system claim corresponding to method claims 1 above, and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 18-27, the claims do not remedy claim 17 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 28 is/are the medium/product claim corresponding to method claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 19-33, the claims do not remedy claim 28 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12-16, 22, 26-28 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 20120239209 to Brown et al. 
Per claim 1:
Brown discloses:
1. A method, implemented on a site monitoring system including a processing device, the method comprising the site monitoring system: 
(a) receiving, with the processing device, information from a plurality of remote sites (Paragraph [0030] “FIG. 1 is a schematic of a BMS, 100, that manages a number of systems of a building, 101, including security systems, heating/ventilation/air conditioning (HVAC), lighting of the building, power systems, elevators, fire systems and the like”), each site including a respective network of switchable optical devices (Paragraph [0023] “EC device will work with multipurpose controllers…  optically switchable devices”), controllers (Paragraph [0023] “Controllers described herein are used to control EC devices, particularly in EC windows”), and sensors (Paragraph [0021] “Sensors on such window controllers”), the information including user behavior data at one or more of the plurality of remote sites (Paragraph [0021,0048] “providing data feedback for control of the window and for supplying a BMS with data… data feedback is highly valuable in controlling the environment, for example light, heat, etc., in the room”); and 
(b) providing at least a portion of the information to one or more third party services other than the remote sites (Paragraph [0069] “BMS may also collect data on how many times an EC device is powered and the like for higher level feedback to vendors, for example, on quality control and reliability of the windows installed in the building”).


Per claim 7:
Brown discloses:
7. The method of claim 1, wherein the user behavior data includes how users respond to weather at the one or more of the plurality of remote sites and when and/or how users tint or bleach optically tintable windows (Paragraph [0102] “This analog input may be used to interface to legacy BMS or other devices using 0-10 volt signaling to tell the window controller what tint level it should take”).

Per claim 12:
Brown discloses:
12. The method of claim 1, further comprising sending data and/or control message from the site monitoring system to the remote sites in response to data received from the remote sites (Paragraph [0068] “wireless communication in these roles is useful for data transfer to and from EC windows for operating the window and providing data to, for example, a BMS for optimizing the environment and energy savings in a building. Window location data as well as feedback from sensors”).

Per claim 13:
Brown discloses:
13. The method of claim 1, further comprising providing look ahead data to a site's HVAC system and/or lighting system to thereby enabling the HVAC or lighting system to enhance occupant comfort and/or save energy (Paragraph [0029-0030] “a modern BMS is used not only to monitor and control, but also to optimize the synergy between various systems, for example to conserve energy and lower building operation costs… BMS, 100, that manages a number of systems of a building, 101, including security systems, heating/ventilation/air conditioning (HVAC), lighting of the building, power systems, elevators, fire systems and the like”).

Per claim 14:
Brown discloses:
14. The method of claim 1, wherein the remote sites comprise residential buildings, office buildings, schools, airports, hospitals, and/or government buildings (see Fig. 1 and related discussion).

Per claim 15:
Brown discloses:
15. The method of claim 1, wherein the sensors include a light sensor, a thermal sensor and/or an occupancy sensor (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Brown teaches Paragraph [0053] “temperature… measured directly using a sensor (e.g. a thermocouple, thermister, or RTD (resistive thermal device))”; Paragraph [0096] “device temperature (for example from a thermistor), light intensity (for example from a LUX sensor”).

Per claim 16:
Brown discloses:
16. The method of claim 15, wherein the site monitoring system is configured to control at least one of the plurality of windows based at least in part on data from the light sensor, the thermal sensor and/or the occupancy sensor (Paragraph [0037] “EC window controller is a multipurpose controller, that is, it can control and/or monitor a number of functions and/or characteristics of one or more EC windows… EC windows and measures the solar spectrum that is entering the window or windows, and one more internal sensors which measure solar irradiance”).

Claims 22, 26 and 27 is/are the apparatus/system claim corresponding to method claims 7, 15 and 16 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 7, 15 and 16 respectively, as noted above.

Claims 28 and 30-33 is/are the medium/product claim corresponding to method claims 1, 12-14 and 16 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 12-14 and 16 respectively, as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 8-11,17-21,23-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20120239209 to Brown et al. in view of USPN 20140249876 to Wu et al.
Per claim 2:
The rejection of claim 1 is incorporated and further, Brown does not explicitly disclose wherein, the information includes weather data, and the site monitoring system is configured to provide the weather data to a weather forecasting service.
However, Wu  discloses in an analogous computer system wherein, the information includes weather data, and the site monitoring system is configured to provide the weather data to a weather forecasting service (Paragraph [0035] “historical and real-time exogenous data can include, for example, weather data (historical and forecast), power grid data, energy data such as steam and natural gas usage, tenant-by-tenant occupancy over time, and lease requirements such as comfortable space temperature information during working hours and what the working hours are”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein, the information includes weather data, and the site monitoring system is configured to provide the weather data to a weather forecasting service ass taught by Wu into the method of building management system (BMS) to greatly enhance the BMS's effectiveness at managing local environments in a building as taught by Brown. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein, the information includes weather data, and the site monitoring system is configured to provide the weather data to a weather forecasting service to provide an efficient technique to control the atmosphere inside the room/building to improve the comfort, energy efficiency and reliability of building operations and management as suggested by Wu (col. 0002-0005).


Per claim 3:
The rejection of claim 1 is incorporated and further, Brown does not explicitly disclose wherein, the information includes weather data, and the weather data includes real time ground level information on solar incidence, clouds, and/or temperature.
However, Wu  discloses in an analogous computer system wherein, the information includes weather data, and the weather data includes real time ground level information on solar incidence, clouds, and/or temperature (Paragraph [0035] “Weather data can include, for example, temperature information (including humidity data) for both the interior and exterior of buildings, forecasts of day-ahead temperature and humidity changes, wind and storm magnitudes and trajectories”).
The feature of providing wherein, the information includes weather data, and the weather data includes real time ground level information on solar incidence, clouds, and/or temperature would be obvious for the reasons set forth in the rejection of claim 2.


Per claim 4:
The rejection of claim 3 is incorporated and further, Brown does not explicitly disclose wherein the information includes weather data, and wherein the site monitoring system is configured to use the weather data to make comparisons between received weather data and weather predictions from a plurality of weather forecasters.
However, Wu  discloses in an analogous computer system wherein the information includes weather data, and wherein the site monitoring system is configured to use the weather data to make comparisons between received weather data and weather predictions from a plurality of weather forecasters (Paragraph [0038] “predicted condition can be, for example, a predicted condition or forecast over a predetermined period, such as a day, a week, a month, or the like”).
The feature of providing wherein the information includes weather data, and wherein the site monitoring system is configured to use the weather data to make comparisons between received weather data and weather predictions from a plurality of weather forecasters would be obvious for the reasons set forth in the rejection of claim 2.


Per claim 5:
Brown discloses:
5. The method of claim 4, wherein the site monitoring system is configured to provide results of the comparisons to at least one of the one or more third party services (Paragraph [0069] “BMS may also collect data on how many times an EC device is powered and the like for higher level feedback to vendors, for example, on quality control and reliability of the windows installed in the building”).


Per claim 6:
Brown discloses:
6. The method of claim 4, wherein the site monitoring system is configured to provide results of the comparisons to a sprinkler company, a company that uses or controls solar panels, and/or an outdoor venue (Paragraph [0046] “the controller includes a sensor on the outside of the building (or window side which will face outside when installed), which serves one or more EC windows and measures the solar spectrum that is entering the window or windows… two energy values are compared in logic in the controller to provide a measure of %T of the window”).


Per claim 8:
The rejection of claim 1 is incorporated and further, Brown does not explicitly disclose wherein the site monitoring system is configured to provide the user behavior data in response to weather and/or an analysis of the user behavior data to one or more consumer products vendors.
However, Wu  discloses in an analogous computer system wherein the site monitoring system is configured to provide the user behavior data in response to weather and/or an analysis of the user behavior data to one or more consumer products vendors (Paragraph [0045-0046] “Horizon Indicator 410 can be configured to analyze occupancy patterns, tenant behavior, and characteristics of the space… historical record from the Horizon Indicator grows, it can become an empirical database of the effects of architecture, operations, and tenant behavior on the thermodynamic behavior of building spaces… Horizon Indicator can be presented to an operator (i.e., product vendor) in the form of a dashboard including the executable recommendations”).
The feature of providing wherein the site monitoring system is configured to provide the user behavior data in response to weather and/or an analysis of the user behavior data to one or more consumer products vendors would be obvious for the reasons set forth in the rejection of claim 2.

Per claim 9:
The rejection of claim 8 is incorporated and further, Brown does not explicitly disclose wherein the provided user behavior data in response to weather and/or an analysis of the user behavior data includes identification of a geographic location or region associated with the user behavior data. 
However, Wu  discloses in an analogous computer system wherein the provided user behavior data in response to weather and/or an analysis of the user behavior data includes identification of a geographic location or region associated with the user behavior data (Paragraph [0035, 0045] “ weather data (historical and forecast), power grid data, energy data such as steam and natural gas usage, tenant-by-tenant occupancy over time… Horizon Indicator 410 can be configured to analyze occupancy patterns, tenant behavior, and characteristics of the space, and can identify tenant behaviors that correspond to changes in temperatures in different spaces (e.g., total tenant space, floors, conference rooms, cubicles, and traditional offices)”).
The feature of providing wherein the provided user behavior data in response to weather and/or an analysis of the user behavior data includes identification of a geographic location or region associated with the user behavior data would be obvious for the reasons set forth in the rejection of claim 2.


Per claim 10:
Brown discloses:
10. The method of claim 1, wherein the site monitoring system includes: 
(a) a data repository configured to store data about functioning of the switchable optical devices in the remote sites (Paragraph [0076] “memory chip that would allow various details of the window to be stored with one of these storage devices… information that may be stored on the tag or memory device embedded in the IGU include warranty information, installation information, vendor information, batch/inventory information, EC device/IGU characteristics, an EC device cycle count, customer information, manufactured date, and window size”); and  (c) logic for analyzing the data from the remote sites (Paragraph [0049] “Multipurpose controllers described herein include logic for using this type of feedback for adjusting parameters of the building, via a BMS, for maximizing energy savings”).

Brown does not explicitly disclose (b) one or more interfaces for receiving data from the plurality of remote sites.
However, Wu discloses in an analogous computer system (b) one or more interfaces for receiving data from the plurality of remote sites (Paragraph [0042] “identified trends and the predicted conditions can be displayed (562) so as to alert (563) an operator can when an anomaly between the predicted conditions and the actual building condition arises”)
The feature of providing (b) one or more interfaces for receiving data from the plurality of remote sites would be obvious for the reasons set forth in the rejection of claim 2.

Per claim 11:
Brown discloses:
11. The method of claim 10, further comprising: 
storing data about the functioning of the switchable optical devices in the remote sites (Paragraph [0076] “memory chip that would allow various details of the window to be stored with one of these storage devices… information that may be stored on the tag or memory device embedded in the IGU include warranty information, installation information, vendor information, batch/inventory information, EC device/IGU characteristics, an EC device cycle count, customer information, manufactured date, and window size”); and analyzing said data from the remote sites to identify any of the switchable optical devices, or any controllers or sensors operating in conjunction with any of the switchable optical devices (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Brown teaches Paragraph [0023] “EC device will work with multipurpose controllers…  optically switchable devices”)), that are performing outside an expected performance region (Paragraph [0046] “the controller includes a sensor on the outside of the building (or window side which will face outside when installed), which serves one or more EC windows and measures the solar spectrum that is entering the window or windows”).

Per claim 17:
Brown discloses:
17. A site monitoring system, the system comprising: 
(a) a processing device including one or more interfaces (Paragraph [0063] “Wireless or wired communications may be accomplished with a communication interface that interfaces directly with the window controller”), wherein the interfaces are configured to: be communicatively coupled with a plurality of remote sites (Paragraph [0038] “wireless communication between the EC window controller and a separate communication node”), each site including a respective network of switchable optical devices (Paragraph [0023] “EC device will work with multipurpose controllers…  optically switchable devices”), controllers (Paragraph [0023] “Controllers described herein are used to control EC devices, particularly in EC windows”), and sensors (Paragraph [0021] “Sensors on such window controllers”); and receive information from the plurality of remote sites (Paragraph [0030] “FIG. 1 is a schematic of a BMS, 100, that manages a number of systems of a building, 101, including security systems, heating/ventilation/air conditioning (HVAC), lighting of the building, power systems, elevators, fire systems and the like”); 
(b) a data repository configured to store the received information (Paragraph [0076] “a controller could also read data from the IGU that has an embedded (e.g. part of a wiring harness, or encapsulated by the secondary seal, etc.) but physically separate RFID tag, EEPROM or FLASH memory chip that would allow various details of the window to be stored with one of these storage devices”); and 
(c) logic configured to cause the processing device to provide at least a portion of the information to one or more third party services other than the remote sites (Paragraph [0069] “BMS may also collect data on how many times an EC device is powered and the like for higher level feedback to vendors, for example, on quality control and reliability of the windows installed in the building”).

Brow does not explicitly disclose the information including user behavior data in response to weather at one or more of the plurality of remote sites.
However, Wu  discloses in an analogous computer system the information including user behavior data in response to weather at one or more of the plurality of remote sites (Paragraph [0035] “historical and real-time exogenous data can include, for example, weather data (historical and forecast), power grid data, energy data such as steam and natural gas usage, tenant-by-tenant occupancy over time, and lease requirements such as comfortable space temperature information during working hours and what the working hours are”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of the information including user behavior data in response to weather at one or more of the plurality of remote sites ass taught by Wu into the method of building management system (BMS) to greatly enhance the BMS's effectiveness at managing local environments in a building as taught by Brown. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of the information including user behavior data in response to weather at one or more of the plurality of remote sites to provide an efficient technique to control the atmosphere inside the room/building to improve the comfort, energy efficiency and reliability of building operations and management as suggested by Wu (col. 0002-0005).

Claims 18-21, 23-24, and 25 is/are the apparatus/system claim corresponding to method claims 2, 4-6, 8-9 and 10 respectively, and rejected under the same rational set forth in connection with the rejection of claims 2, 4-6, 8-9 and 10 respectively, as noted above.

Claims 29 is/are the medium/product claim corresponding to method claims 11 and rejected under the same rational set forth in connection with the rejection of claims 11 as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 11168910 discloses A building management system includes connected equipment and a predictive diagnostics system. The connected equipment is configured to measure a plurality of monitored variables. The predictive diagnostics system includes a communications interface, a steady state detector, a controller. The communications interface is configured to receive samples of the monitored variables from the connected equipment. The steady state detector is configured to recursively update a mean and a variance of the samples each time a new sample is received, identify whether each of the samples reflects a steady state or a transient state of operation of the connected equipment using the mean and the variance, and associate each of the samples to the steady state or the transient state as identified. The controller is configured to adjust an operation of the connected equipment based on the steady state or the transient state as identified.

USPN 20080172312 discloses a system uses an intelligent load controller for managing use of a consumable resource at an associated load. The controller has a resource measuring component for measuring the rate of use of the resource by the associated load, including measuring at least one of an instantaneous usage rate and a usage rate over an integration period and a load status component for receiving load status data for the associated load. The controller also has a communication component for receiving control messages from and sending load status messages to other associated controllers; a memory for storing a load control goal set; and a load control computer program responsive to the resource measuring component, the load status component, the control messages from other associated controllers and the load control goal set, to determine a load operating level for, and provide control commands to, the associated load.

USPN 20100286937 discloses an energy analysis system provides valuable input into building energy expenditures. The system assists with obtaining a detailed view of how energy consumption occurs in a building, what steps may be taken to lower the energy footprint, and executing detailed energy consumption analyses. The analyses may include, as examples, a balance point pair analysis to determine either or both of a heating balance point and a cooling balance point, an exception rank analysis to identify specific data (e.g., energy consumption data) in specific time intervals for further review, or other analysis. The system may display the analysis results on a user interface.

Mumaw, Randall J., et al. "There is more to monitoring a nuclear power plant than meets the eye." 
Woods, David D. "The alarm problem and directed attention in dynamic fault management." 
Hameed, Z., et al. "Condition monitoring and fault detection of wind turbines and related algorithms: A review." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193